Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.

2.       	Applicant's amendments to claims 1, 8, 11, 14, 23, 48 and 54-56, as well as cancellation of claims 20, 25, 41 and 42 in the reply filed on 8/11/2022 are acknowledged.   
Claims 1-3, 8, 11, 14, 21, 23, 48, 51-52, 54-56, 62 and 64-66, and SEQ ID NO: 76 and 120 are pending and examined on the merits. 

3.	The rejections and objections not recited in this action are withdrawn.
				


                  				 Improper Markush Grouping
4.           Claims 1-3, 8, 11, 14, 21, 23, 48, 51-52, 54-56, 62 and 64-66 remain rejected under the judicially-created basis that it contains an improper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature and/or common use that flows from the substantial structural feature for the following reasons:
	In claims 1, 14 and 20, the sequences listed in claims are all MIGGS-IRTG genes/dsRNA targeting those genes, wherein those genes encode a peptidoglycan recognition protein. However, according the search result against elected SEQ ID NO: 76, only SEQ ID NO:3 show 20% sequence identity to SEQ ID NO:76 with others not showing any significant homology to SEQ ID NO:76. Since RNAi is nucleotide sequence dependent, there is no substantial structural feature shared by those genes at nucleotide level that is responsible for the common use thereof. 
            In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).

Applicants traverse in the paper filed 8/11/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
        	Applicants argue that those genes encode a peptidoglycan recognition protein (response, page 10).
	The Office contends that such feature is not considered as a substantial structural feature given that RNAi is nucleotide sequence dependent. According the search result against elected SEQ ID NO: 76, only SEQ ID NO:3 show 20% sequence identity to SEQ ID NO:76 with others not showing any significant homology to SEQ ID NO:76. Therefore it is concluded that there is no substantial structural feature shared by those genes at nucleotide level that is responsible for the common use thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-3, 8, 11, 14, 21, 23, 48, 51-52, 54-56, 62 and 64-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 1, the recitation “a nucleic acid sequence complementary to a nucleic acid sequence of a target gene sequence” renders the claim indefinite. It is unclear whether these two nucleic acid sequences are the same or not. The metes and bounds are not clear. It is suggest to use different terms to describe two distinct molecules.

In claim 11, the recitation “M. sexta-Beta-1,3-glycan-recognition protein 2(MsGRP2)” renders the claim indefinite. It is unclear which sequence encodes such protein as Applicants claim that all the sequence listed encoding a peptidoglycan recognition protein. The metes and bounds are not clear.

					
Scope of Enablement

6.	Claims 1-3, 8, 11, 14, 21, 23, 48, 51-52, 54-56, 62 and 64-66 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for dsRNA with a first strand that comprises at least 23 contiguous nucleotides of SEQ ID NO: 76/120 and a second strand that is the complementary sequence of the first strand, and wherein expression the dsRNA cause impeded growth to DBM , does not reasonably provide enablement for a dsRNA with any size. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
 
The claimed invention is not supported by an enabling disclosure taking into account the Wands  factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
 The claims are broadly drawn to dsRNA comprising a nucleic acid sequence complementary to a nucleic acid sequence of SEQ ID NO: 76/120. 
The Office interpret that a nucleic acid sequence of SEQ ID NO: 76/120 reads on any size that is larger than 1 bp. 
The specification teaches dsRNA targeting Plutella xylostella gene encoding peptidoglycan recognition protein cause mortality of the insect larval (Figures 14, 19 and 20).
Thomas et al. (2001, The Plant Journal 25(4):417-425) teach that the lower size limit required for targeting reporter transgene mRNA de novo using PTGS was 23 nucleotides of complete identity, a size corresponding to that of small RNAs associated with PTGS in plant and RNAi in animals (abstract). Therefore, all of the DNA segments smaller than 23 nucleotides in instant claims are not enabled for silencing a target gene. 
	Therefore, given the claim breadth, lack of further guidance and additional working example, unpredictability of the art, undue experimentation would be required for a person skilled in the art to practice the invention.
Applicants traverse in the paper filed 1/11/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that claims are amended to remove the specific size (response, page 11).
The Office contends that upon amendment, applicant broaden the scope of claim rather than further limit the scope. It is suggested to keep the size limitation and to remove the recitation “about”.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 1-3, 8, 11, 14, 21, 48, 51-52, 54-56, 62 and 64-66 remain rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (2016, Acta Entomologica Sinica 5:489-499). 
	The claims are drawn to a host cell comprising dsRNA comprising a sequence complementary to a sequence of SEQ ID NO: 76/120 and the complement thereof, and wherein the host cell is a bacteria cell, or wherein the target gene is involved in gut microbe recognition; or dsRNA comprises two separate RNA strands annealed together; or the target gene is pattern recognition protein in insect immune system; or the target gene is an orthologs of M. sexta-Peptidoglycan recognition protein 2; or wherein the dsRNA cause mortality of DBM; or wherein the insect is an Lepdoptera/Plutella xylostella; or wherein the dsRNA can form siRNA. The claims are also drawn to recombinant DNA encoding the dsRNA or transgenic plant/host cell comprising dsRNA. The claims are drawn to a method for silencing an insect immune response gene by providing or ingesting the dsRNA to an insect.
Zheng et al. teach a method causing increased mortality of Plutella xylostella (also known as DBM) comprising silencing the expression of PxPGRP-SA gene (abstract).  Zheng et al. teach dsRNA was produced according the cDNA sequence of EU399240. (page 491, left column, 1st paragraph). According to the sequence search result shown below, instant SEQ ID NO:76/120 are also from EU399240. Zheng et al. teach PxPGRP-SA gene is pattern recognition protein in insect immune system (abstract).  PxPGRP-SA gene of Zheng et al. is also considered as an orthologs of M. sexta-Peptidoglycan recognition protein 2. Zheng et al.  teach silencing an insect immune response gene of PxPGRP-SA gene by providing the dsRNA to the Plutella xylostella larvae. Zheng et al.  teach dsRNA is generated by in vitro transcription (page 492, right column), therefore recombinant DNA is obviously produced to perform in vitro transcription and T7 promoter is present construct.  Although Zheng et al. do not teach siRNA, such siRNA would have been obviously produced by the in vivo silencing system after uptaking the dsRNA. Therefore, the reference teaches all the limitation set forth by instant invention.
	Although Zheng et al. do not teach the host cell comprising the dsRNA or DNA construct encoding the dsRNA, it would have obvious for skilled in the art to use E. coli strain to clone the DNA construct expressing the dsRNA that is used for in vitro transcription, resulting in instant invention. 

RESULT 1
EU399240
LOCUS       EU399240                 690 bp    mRNA    linear   INV 01-DEC-2009
DEFINITION  Plutella xylostella peptidoglycan recognition protein mRNA,
            complete cds.
ACCESSION   EU399240
VERSION     EU399240.1
KEYWORDS    .
SOURCE      Plutella xylostella (diamondback moth)
  ORGANISM  Plutella xylostella
            Eukaryota; Metazoa; Ecdysozoa; Arthropoda; Hexapoda; Insecta;
            Pterygota; Neoptera; Holometabola; Lepidoptera; Glossata; Ditrysia;
            Yponomeutoidea; Plutellidae; Plutella.
REFERENCE   1  (bases 1 to 690)
  AUTHORS   Jin,F., Xu,X. and Ren,S.
  TITLE     Molecular cloning and characterization of peptidoglycan recognition
            protein (PGRP), an immune-inducible gene from diamondback moth,
            Plutella xylostella
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 690)
  AUTHORS   Jin,F., Xu,X. and Ren,S.
  TITLE     Direct Submission
  JOURNAL   Submitted (13-JAN-2008) South China Agricultural University,
            College of Natural Resources and Environments, Tianhe WushN,
            Guangzhou, Guangdong 510642, China
FEATURES             Location/Qualifiers
     source          1..690
                     /organism="Plutella xylostella"
                     /mol_type="mRNA"
                     /db_xref="taxon:51655"
     CDS             28..615
                     /note="PGRP; immune-inducible gene"
                     /codon_start=1
                     /product="peptidoglycan recognition protein"
                     /protein_id="ACB32179.1"
                     /translation="MTLSFGVFLLISSVFCCCAHAGCGVVTRQQWDGLDPIQLEYLPR
                     PLGLVVVQHTATPACDTDAACVELVQNIQTNHMDVLKFWDIGPNFLIGGNGKVYEGPG
                     WLHVGAHTYGYNRKSIGISFIRNFNAKTPTKAALNAAEALLKCGVREGHLSHSYAVVG
                     HRQLIATESPGRKLYQIIRRWPNYLEDIDKIKNNK"

  Query Match             100.0%;  Score 439;  DB 194;  Length 690;
  Best Local Similarity   100.0%;  
  Matches  439;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCCGATACAGTTGGAGTACCTGCCCCGGCCCCTGGGGCTGGTGGTGGTCCAGCACACCGC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        132 CCCGATACAGTTGGAGTACCTGCCCCGGCCCCTGGGGCTGGTGGTGGTCCAGCACACCGC 191

Qy         61 CACCCCCGCGTGTGACACTGACGCCGCGTGTGTGGAGCTGGTGCAGAACATACAGACCAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        192 CACCCCCGCGTGTGACACTGACGCCGCGTGTGTGGAGCTGGTGCAGAACATACAGACCAA 251

Qy        121 TCATATGGATGTGCTGAAGTTTTGGGATATTGGACCGAACTTCCTGATTGGTGGGAACGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        252 TCATATGGATGTGCTGAAGTTTTGGGATATTGGACCGAACTTCCTGATTGGTGGGAACGG 311

Qy        181 CAAGGTGTACGAGGGCCCTGGTTGGCTGCACGTCGGCGCCCACACTTACGGCTACAACAG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        312 CAAGGTGTACGAGGGCCCTGGTTGGCTGCACGTCGGCGCCCACACTTACGGCTACAACAG 371

Qy        241 GAAGTCTATCGGGATCTCTTTCATTAGGAATTTTAATGCTAAGACCCCAACAAAAGCAGC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        372 GAAGTCTATCGGGATCTCTTTCATTAGGAATTTTAATGCTAAGACCCCAACAAAAGCAGC 431

Qy        301 GTTGAATGCGGCTGAAGCATTGCTGAAGTGTGGAGTGAGAGAAGGACACCTGTCTCACTC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        432 GTTGAATGCGGCTGAAGCATTGCTGAAGTGTGGAGTGAGAGAAGGACACCTGTCTCACTC 491

Qy        361 ATACGCAGTGGTCGGCCATAGACAACTGATCGCAACAGAGAGCCCAGGCAGGAAACTGTA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        492 ATACGCAGTGGTCGGCCATAGACAACTGATCGCAACAGAGAGCCCAGGCAGGAAACTGTA 551

Qy        421 CCAAATCATCAGGCGCTGG 439
              |||||||||||||||||||
Db        552 CCAAATCATCAGGCGCTGG 570


Applicants traverse in the paper filed 8/11/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that amended independent claims 1, 25, 48, 54-56 are directed to an ingestible composition comprising a dsRNA that downregulates a target gene expression when ingested (response, 13).
The Office contends that, first, none of those claims are directly to an ingestible composition per se. but rather to a host cell comprising the dsRNA or a method for producing plant resistance to a pest insect or the transgenic plant expressing the dsRNA. Further there is no significant structure implied by the ingestible composition. 
Applicants argue that Zheng et al. teach that the RNAi is injected into the insect larvae to, not delivered to the midgut via ingestion to increase insect vulnerability to gut microbes (response, page 13).
	The Office contends that instant claims is drawn to host cell comprising dsRNA. Whether the siRNA is injected into larvae or delivered to midgut is irrelevant. Zheng do not have to have the same goal as that of instant invention.
	Applicants further argue that the specification shows the unpredictability of the invention given that not all MIFFS-IRTG gene targets resulted in an insecticidal phenotype (response, page 13).
	The Office contends that the very target, same as instant SEQ ID NO:76, as taught by Zheng is confirmed experimentally.

8.	Claims 1-3, 8, 11, 14, 21, 23, 48, 51-52, 54-56, 62 and 64-66 remain rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (2016, Acta Entomologica Sinica 5:489-499) as applied to claims 1-3, 8, 11, 14, 21, 48, 51-52, 54-56, 62 and 64-66 above, and further in view of Raemaekers et al. (US Patent No. 9,528,123).
	The teaching of claims 1-3, 8, 10, 11, 14, 16, 20-22, 25, 41-42, 44-45, 48, 51-52, 62 and 64-65 are discussed above.
	Claims 23 further contain a limitation of synthetic carrier together with dsRNA. Claims 54-56 and 66 teach generating transgenic plant expressing the dsRNA targeting SEQ ID NO:76/120.
	Zheng et al. do not teach synthetic carrier or generating transgenic plant expressing the dsRNA targeting SEQ ID NO:76/120.
	Raemaekers et al. teach a composition for controlling insect comprising dsRNA and carrier (paragraphs [164]). Raemaekers et al. teach a method for controlling insect by transforming DNA construct encoding dsRNA to the host plant (claims 20-22).
	Given the teaching of Zheng et al. that PxPGRP-SA gene is an valid target gene for RNAi and that DBM is an important pest for crop such as cabbage, it would have been obvious for skill in the art to modify the method of Raemaekers et al. by using DNA construct encoding dsRNA targeting PxPGRP-SA gene of Zheng et al., resulting the instant invention with reasonable expectation for success. One would have been obvious to make such modification given the teaching that the method of Raemaekers et al. can be used in host plant such as cabbage for controlling pest such as DBM (claims 14 and 30). A composition further comprising a carrier is considered as an obvious design choice.
Applicants traverse in the paper filed 8/11/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
	Applicants presented similar argument as above. Therefore, for the same reason discussed above, the rejection is maintained.

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LI ZHENG/
Primary Examiner, Art Unit 1662